DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on October 6, 2022 is acknowledged.

Election/Restrictions
Applicant’s election of Invention I and Species A (figures 1-6B) in the reply filed on June 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2022. 

Claim Interpretation
Claim 1 is directed to a combination of a device mount and a fire extinguisher because the recitation “the latch belt in a tightened configuration such that the first and second brace arms deflect causing an engagement of the first and second brace jaws a fire extinguisher” is a positive recitation of the fire extinguisher.

Claim Rejections - 35 USC § 112
Claims 1-8, 10-12 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “a fire extinguisher” in line 3.  It appears to be a double inclusion of the “fire extinguisher” recited in lines 1-2.
Claim 1 recites the limitation “a fire extinguisher” in line 9.  It appears to be a double inclusion of the “fire extinguisher” recited in lines 1-2 and/or line 3.
Claim 1 recites the limitation “a fire extinguisher” in line 11.  It appears to be a double inclusion of the “fire extinguisher” recited in lines 1-2 and/or line 3 and/or line 9.
Claim 1 recites the limitation “a fire extinguisher” in line 12.  It appears to be a double inclusion of the “fire extinguisher” recited in lines 1-2 and/or line 3 and/or line 9 and/or line 11.
Claim 1 recites the limitation “a fire extinguisher” in line 16.  It appears to be a double inclusion of the “fire extinguisher” recited in lines 1-2 and/or line 3 and/or line 9 and/or line 11 and/or line 12.
Claim 5 recites the limitation “a fire extinguisher device” in line 3.  It appears to be a double inclusion of the “fire extinguisher” recited in claim 1, lines 1-2 and/or line 3 and/or line 9 and/or line 11 and/or line 12 and/or line 16.
Claim 5 recites the limitation “a fire extinguisher” in line 4.  It appears to be a double inclusion of the “fire extinguisher” recited in claim 1, lines 1-2 and/or claim 1, line 3 and/or claim 1, line 9 and/or claim 1, line 11 and/or claim 1, line 12 and/or claim 1, line 16 and/or the “fire extinguisher device” recited in claim 5, line 3.
Claim 6 recites the limitation “a fire extinguisher device” in line 3.  It appears to be a double inclusion of the “fire extinguisher” recited in claim 1, lines 1-2 and/or claim 1, line 3 and/or claim 1, line 9 and/or claim 1, line 11 and/or claim 1, line 12 and/or claim 1, line 16.
Claim 7 recites the limitation “a fire extinguisher device” in line 2.  It appears to be a double inclusion of the “fire extinguisher” recited in claim 1, lines 1-2 and/or claim 1, line 3 and/or claim 1, line 9 and/or claim 1, line 11 and/or claim 1, line 12 and/or claim 1, line 16.
Claim 8 recites the limitation “a fire extinguisher device” in line 3.  It appears to be a double inclusion of the “fire extinguisher” recited in claim 1, lines 1-2 and/or claim 1, line 3 and/or claim 1, line 9 and/or claim 1, line 11 and/or claim 1, line 12 and/or claim 1, line 16.
Claim 12 recites the limitation “a fire extinguisher” in lines 1-2.  It appears to be a double inclusion of the “fire extinguisher” recited in claim 1, lines 1-2 and/or claim 1, line 3 and/or claim 1, line 9 and/or claim 1, line 11 and/or claim 1, line 12 and/or claim 1, line 16.
Claim 12 recites the limitation “[t]he device mount of claim 1 comprising a fire extinguisher.”  The specification discloses the device mount 110 and the fire extinguisher 102 and two separate and distinct elements.  See Applicant’s specification, page 5, lines 19-21.  Therefore, it is uncertain how the fire extinguisher can be an element of the device mount.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-12 have been considered but are moot based on the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK